DETAILED ACTION
Response to Amendments
This office action regarding application 17/156,692 filed January 25, 2021, is in response to applicants arguments and amendments filed February 28, 2022. Claims 1-4 have been amended. New claim 5 has been added. Claims 1-5 are currently pending and are rejected below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner notes that the Vehicle control interface includes a vehicle control interface box (VCIB) 41 and a VCIB 42. VCIBs 41, 42 each include therein, a processor such as CPU (Central Processing Unit), and a memory such as ROM (Read Only Memory) and RAM (Random Access Memory) (See instant specification at page 8).

Applicants amendments to the application have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed November 29, 2021. Applications amendments to claims 2 and 4 have overcome the previous 35 USC 103 rejection through the inclusion of “wherein the pedal position signal indicates a failsafe value corresponding to the amount of depression of the brake pedal of 100%”, therefore the rejections are withdrawn, however as this changes the scope of the claims, new rejections have been made based on the changes in scope, new art rejections for claims 2 and 4 have been added below. Additionally the applicants amendments to claims 1 and 3 have not been deemed sufficient to overcome the previous art rejections, therefore the rejections have been maintained with changes to reflect amendments. 

On pages 6-7 the applicant argues “Thus, Desnoyer describes a computer that is embedded in a vehicle and which performs various autonomous driving functions. The computer described in Desnover, however, is not detachable from the vehicle since it is embedded in the vehicle. Therefore, not only does Desnover fail to disclose or suggest an autonomous driving system that can be attached and detached from a vehicle, Desnoyer does not even contemplate the problems solved by the features recited in amended Claim 1, namely the need to make autonomous driving systems of different manufacturers compatible with each other since they may be attached and detached from different vehicles. The computer in Desnoyer is embedded in a single vehicle and remains with that vehicle such that lack of compatibility with another computer that performs autonomous driving control is not an issue for Desnover. Accordingly, Desnover does not disclose or suggest the newly amended features of Claim 1.”. While the examiner will acknowledge that Desnoyer does not teach the autonomous driving system that can be attached or detached from a vehicle Tomatsu teaches a vehicle on which an autonomous driving system can be attached and detached, the vehicle comprising a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system that is attached (Paragraph [0022], “In the example shown in FIG. 1, the autonomous driving apparatus 100 is installed in a vehicle (not shown) such as a passenger car.”, here the system is teaching that the autonomous driving apparatus can be installed and therefore uninstalled onto a vehicle platform such as a passenger car). 

On page 7 the applicant argues “Moreover, Claim 1 is amended to clarify that one signal, the brake pedal intervention signal, indicates two states: the first state in which the brake pedal is depressed, and the second state in which the driver deceleration request is higher than the system deceleration request. It is believed that both Desnover and Tomatsu are silent with regard to these features.”, the examiner respectfully disagrees. Desnoyer teaches a brake pedal intervention system that has two states a first state which is detecting a load on the pedal and a second state in which there is no load on the pedal (Paragraph [0041], "A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement.”, here the system is detecting a transition to manual control/intervention when a load is applied/brake pedal pressed greater than a threshold value which in this instance the threshold value is interpreted as being zero the second state in this case being no load applied to the pedal), while Desnoyer is silent on comparing an amount of depression by a driver to a system deceleration request Tomatsu teaches teaches these features (Paragraph [0023], “According to the present embodiment, switching from the autonomous driving control to manual driving is executed. Whether or not to execute the switching from the autonomous driving control to the manual driving is determined based on a comparison between a comparison target and a threshold. Here, the comparison target is quantified so as to be compared with the threshold. When the comparison target is equal to or more than the threshold, the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving. For example, the comparison target is an operation amount of a driving operation (any of a steering operation, an acceleration operation, and a brake operation) by the driver of the vehicle during the autonomous driving control. When the operation amount as the comparison target becomes equal to or more than a first threshold, an intervention determination unit 20 of the autonomous driving apparatus 100 determines that an override occurs and a control unit 16 of the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving.”, here the system is determining switching from an autonomous controlled mode based on a signal from the brake pedal which indicates an amount of depression beyond a threshold which indicates an deceleration request that is greater than the deceleration request from the autonomous system)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Desnoyer (US-20160103449) in view of Tomatsu (US-20170248954). 

Regarding claim 1, Desnoyer teaches
a vehicle, the vehicle comprising a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system (Paragraph [0022], "A vehicle, notably a motor vehicle according to the invention, comprises an automated system in which automatic control actuators, otherwise known, are driven by a computer in which is installed a computer program comprising program code instructions for the execution of steps of the method explained below when the program is run on the computer. The computer is typically a computer embedded in the vehicle, capable of communicating with other embedded computers via a field network such as a CAN, LIN or similar network", here the system is teaching a vehicle platform with an autonomous driving system)
a vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform by executing a predetermined application program interface (API) defined for each signal to be communicated (Page 16 of the specification of the instant application states “As seen from the foregoing, the present embodiment provides vehicle control interface 4 that serves as an interface between ADK 3 and VP 5. Thus, the brake pedal position signal and the brake pedal intervention signal are output from VP 5 to ADK 3 through vehicle control interface 4. It is therefore possible for the developer of ADK 3 to cause ADK 3 to perform communication following a procedure and a data format (API) for example that are defined for vehicle control interface 4, so that ADK 3 and VP 5 work in cooperation with each other “ the examiner is thus interpreting the API as an interface between an autonomous driving computer and vehicle systems so they can communicate) (Paragraph [0022], "A vehicle, notably a motor vehicle according to the invention, comprises an automated system in which automatic control actuators, otherwise known, are driven by a computer in which is installed a computer program comprising program code instructions for the execution of steps of the method explained below when the program is run on the computer. The computer is typically a computer embedded in the vehicle, capable of communicating with other embedded computers via a field network such as a CAN, LIN or similar network", here the system is teaching a vehicle platform with an autonomous driving system with a computer/vehicle control interface which controls the vehicle platform)
wherein the vehicle platform outputs a brake pedal position signal in accordance with an amount of depression of a brake pedal by a driver (Paragraph [0048], "At any moment from the step 342 or from the step 344 as long as the step 346 is not reached, a transition 347 is validated when the automated system detects a press on the brake or accelerator pedal.", here the system is detecting an output from a brake pedal that indicates a press applied by a driver, the examiner is interpreting the press as being analogous to a change of position of the pedal)
and outputs a brake pedal intervention signal, to the autonomous driving system through the vehicle control interface (Paragraph [0041], "A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement.", here the system is detecting a load applied to the brake pedal which is indicative of a driver taking control/intervening)
and the brake pedal intervention signal indicates either a first state or a second state the first state is a state in which the brake pedal is depressed when the brake pedal position signal indicates that the amount of depression is higher than a threshold value (Paragraph [0041], "A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement.”, here the system is detecting a transition to manual control/intervention when a load is applied/brake pedal pressed greater than a threshold value which in this instance the threshold value is interpreted as being zero the second state in this case being no load applied to the pedal).
However while Desnoyer teaches recognizing a braking control by a human driver (Paragraph [0053], "During the braking of the vehicle in the step 344, the automated system recognizes the braking control which results from the pressure applied to the brake pedal by the human driver."), Desnoyer does not explicitly teach that the autonomous driving system can be attached or detached from a vehicle and that the brake pedal intervention signal with the second state of beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a system deceleration request. 
Tomatsu teaches an autonomous driving apparatus which executes an autonomous driving control of a vehicle and when an override occurs during the autonomous driving control, switching from the autonomous driving control to manual driving is executed including
a vehicle on which an autonomous driving system can be attached and detached, the vehicle comprising a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system that is attached (Paragraph [0022], “In the example shown in FIG. 1, the autonomous driving apparatus 100 is installed in a vehicle (not shown) such as a passenger car.”, here the system is teaching that the autonomous driving apparatus can be installed and therefore uninstalled onto a vehicle platform such as a passenger car)
that the brake pedal intervention signal the second state of beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a system deceleration (Paragraph [0023], “According to the present embodiment, switching from the autonomous driving control to manual driving is executed. Whether or not to execute the switching from the autonomous driving control to the manual driving is determined based on a comparison between a comparison target and a threshold. Here, the comparison target is quantified so as to be compared with the threshold. When the comparison target is equal to or more than the threshold, the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving. For example, the comparison target is an operation amount of a driving operation (any of a steering operation, an acceleration operation, and a brake operation) by the driver of the vehicle during the autonomous driving control. When the operation amount as the comparison target becomes equal to or more than a first threshold, an intervention determination unit 20 of the autonomous driving apparatus 100 determines that an override occurs and a control unit 16 of the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving.”, here the system is determining switching from an autonomous controlled mode based on a signal from the brake pedal which indicates an amount of depression beyond a threshold which indicates an deceleration request that is greater than the deceleration request from the autonomous system)
Desnoyer and Tomatsu are analogous art as they are both generally related to autonomous systems in vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the process of comparing an deceleration request as input by a driver to a deceleration request by an autonomous system in order to determine if an intervention has occurred in Tomatsu in the system for switching from autonomous to manual driving modes of Desnoyer in order to ensure that the system allows manual control as long as the driver intervention signal is greater than the autonomous control signal (Paragraph [0010], “The present disclosure has been made to solve the problem described above. An object of the present disclosure is to provide an autonomous driving apparatus that can suppress the possibility that the autonomous driving control is resumed contrary to the driver's intention after the switching from the autonomous driving control to the manual driving is executed.”). 

Regarding claim 3, Desnoyer teaches
a vehicle control interface serving as an interface between an autonomous driving system and a vehicle platform by executing a predetermined application program interface (API) defined for each signal to be communicated, the vehicle platform controlling a vehicle in accordance with an instruction from the autonomous driving system (Paragraph [0022], "A vehicle, notably a motor vehicle according to the invention, comprises an automated system in which automatic control actuators, otherwise known, are driven by a computer in which is installed a computer program comprising program code instructions for the execution of steps of the method explained below when the program is run on the computer. The computer is typically a computer embedded in the vehicle, capable of communicating with other embedded computers via a field network such as a CAN, LIN or similar network", here the system is teaching a vehicle platform with an autonomous driving system with a computer/vehicle control interface which controls the vehicle platform) (Page 16 of the specification of the instant application states “As seen from the foregoing, the present embodiment provides vehicle control interface 4 that serves as an interface between ADK 3 and VP 5. Thus, the brake pedal position signal and the brake pedal intervention signal are output from VP 5 to ADK 3 through vehicle control interface 4. It is therefore possible for the developer of ADK 3 to cause ADK 3 to perform communication following a procedure and a data format (API) for example that are defined for vehicle control interface 4, so that ADK 3 and VP 5 work in cooperation with each other “ the examiner is thus interpreting the API as an interface between an autonomous driving computer and vehicle systems so they can communicate) (Paragraph [0022], "A vehicle, notably a motor vehicle according to the invention, comprises an automated system in which automatic control actuators, otherwise known, are driven by a computer in which is installed a computer program comprising program code instructions for the execution of steps of the method explained below when the program is run on the computer. The computer is typically a computer embedded in the vehicle, capable of communicating with other embedded computers via a field network such as a CAN, LIN or similar network", here the system is teaching a vehicle platform with an autonomous driving system with a computer/vehicle control interface which controls the vehicle platform)
wherein the vehicle platform outputs a brake pedal position signal in accordance with an amount of depression of a brake pedal by a driver (Paragraph [0048], "At any moment from the step 342 or from the step 344 as long as the step 346 is not reached, a transition 347 is validated when the automated system detects a press on the brake or accelerator pedal.", here the system is detecting an output from a brake pedal that indicates a press applied by a driver, the examiner is interpreting the press as being analogous to a change of position of the pedal)
and outputs a brake pedal intervention signal, to the autonomous driving system through the vehicle control interface (Paragraph [0041], "A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement.", here the system is detecting a load applied to the brake pedal which is indicative of a driver taking control/intervening)
and the brake pedal intervention signal indicates either a first state or a second state  the first state is a state in which the brake pedal is depressed when the brake pedal position signal indicates that the amount of depression is higher than a threshold value (Paragraph [0041], "A transition 351 is validated when the automated system detects a load applied to the brake or accelerator pedal by the human driver to take back control of the longitudinal displacement.”, here the system is detecting a transition to manual control/intervention when a load is applied/brake pedal pressed greater than a threshold value which in this instance the threshold value is interpreted as being zero the second state in this case being no load applied to the pedal).
However while Desnoyer teaches recognizing a braking control by a human driver (Paragraph [0053], "During the braking of the vehicle in the step 344, the automated system recognizes the braking control which results from the pressure applied to the brake pedal by the human driver."), Desnoyer does not explicitly teach that the autonomous driving system can be attached or detached from a vehicle and that the brake pedal intervention signal with the second state of beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a system deceleration request.
Tomatsu teaches an autonomous driving apparatus which executes an autonomous driving control of a vehicle and when an override occurs during the autonomous driving control, switching from the autonomous driving control to manual driving is executed including\
a vehicle on which an autonomous driving system can be attached and detached, the vehicle comprising a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system that is attached (Paragraph [0022], “In the example shown in FIG. 1, the autonomous driving apparatus 100 is installed in a vehicle (not shown) such as a passenger car.”, here the system is teaching that the autonomous driving apparatus can be installed and therefore uninstalled onto a vehicle platform such as a passenger car)
that the brake pedal intervention signal the second state of beyond autonomy deceleration of the vehicle when the amount of depression is larger than the threshold value and a deceleration request in accordance with the amount of depression is higher than a system deceleration request (Paragraph [0023], “According to the present embodiment, switching from the autonomous driving control to manual driving is executed. Whether or not to execute the switching from the autonomous driving control to the manual driving is determined based on a comparison between a comparison target and a threshold. Here, the comparison target is quantified so as to be compared with the threshold. When the comparison target is equal to or more than the threshold, the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving. For example, the comparison target is an operation amount of a driving operation (any of a steering operation, an acceleration operation, and a brake operation) by the driver of the vehicle during the autonomous driving control. When the operation amount as the comparison target becomes equal to or more than a first threshold, an intervention determination unit 20 of the autonomous driving apparatus 100 determines that an override occurs and a control unit 16 of the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving.”, here the system is determining switching from an autonomous controlled mode based on a signal from the brake pedal which indicates an amount of depression beyond a threshold which indicates an deceleration request that is greater than the deceleration request from the autonomous system).
Desnoyer and Tomatsu are analogous art as they are both generally related to autonomous systems in vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the process of comparing an deceleration request as input by a driver to a deceleration request by an autonomous system in order to determine if an intervention has occurred in Tomatsu in the system for switching from autonomous to manual driving modes of Desnoyer in order to ensure that the system allows manual control as long as the driver intervention signal is greater than the autonomous control signal (Paragraph [0010], “The present disclosure has been made to solve the problem described above. An object of the present disclosure is to provide an autonomous driving apparatus that can suppress the possibility that the autonomous driving control is resumed contrary to the driver's intention after the switching from the autonomous driving control to the manual driving is executed.”). 

Regarding claim 5, the combination of Desnoyer and Tomatsu teach the system as discussed above in claim 1, however Desnoyer does not explicitly teach wherein the vehicle platform generates the brake pedal intervention signal based on the brake pedal position signal and an arbitration result between the deceleration request in accordance with the amount of depression and the system deceleration request and the arbitration result is calculated by a sum of the deceleration request in accordance with the amount of depression and the system deceleration.
Tomatsu further teaches wherein the vehicle platform generates the brake pedal intervention signal based on the brake pedal position signal and an arbitration result between the deceleration request in accordance with the amount of depression and the system deceleration request and the arbitration result is calculated by a sum of the deceleration request in accordance with the amount of depression and the system deceleration. (Paragraph [0023], “Whether or not to execute the switching from the autonomous driving control to the manual driving is determined based on a comparison between a comparison target and a threshold. … For example, the comparison target is an operation amount of a driving operation (any of a steering operation, an acceleration operation, and a brake operation) by the driver of the vehicle during the autonomous driving control. When the operation amount as the comparison target becomes equal to or more than a first threshold, an intervention determination unit 20 of the autonomous driving apparatus 100 determines that an override occurs and a control unit 16 of the autonomous driving apparatus 100 executes the switching from the running autonomous driving control to the manual driving.”, here the system is generating a signal after comparing the brake pedal depression as controlled by the human driver to the system operation amount as determined by the autonomous driver). 
Desnoyer and Tomatsu are analogous art as they are both generally related to autonomous systems in vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the process of comparing an deceleration request as input by a driver to a deceleration request by an autonomous system in order to determine if an intervention has occurred in Tomatsu in the system for switching from autonomous to manual driving modes of Desnoyer in order to ensure that the system allows manual control as long as the driver intervention signal is greater than the autonomous control signal (Paragraph [0010], “The present disclosure has been made to solve the problem described above. An object of the present disclosure is to provide an autonomous driving apparatus that can suppress the possibility that the autonomous driving control is resumed contrary to the driver's intention after the switching from the autonomous driving control to the manual driving is executed.”). 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desnoyer (US-20160103449) in view of Tomatsu (US-20170248954) and further in view of Farres (US-10766472). 

Regarding claim 2, the combination of Desnoyer and Tomatsu teach the system as discussed above in claim 1, Desnoyer futher teaches
further comprising a sensor that detects a position of the brake pedal (Paragraph [0048], "At any moment from the step 342 or from the step 344 as long as the step 346 is not reached, a transition 347 is validated when the automated system detects a press on the brake or accelerator pedal.", here the system is detecting an output from a brake pedal that indicates a press applied by a driver, the examiner is interpreting the press as being analogous to a change of position of the pedal). 
However neither Desnoyer nor Tomatsu explicitly teach wherein the brake pedal position signal indicates a failsafe value while the sensor is in a failure condition. 
Farres teaches an a method of managing the braking force applied on the wheels of a vehicle including wherein the pedal position signal indicates a failsafe value corresponding to the amount of depression of the brake pedal of 100% while the sensor is in a failure condition (Column 9, Lines 40-62, “Beside the safety functions, the modulation of one or more of the main braking force E3a and the complementary braking force E3b allows to compensate potential failure of one of the pneumatic or electric braking system. In particular, the main braking force E3a may be increased up to the maximum available braking force Fmax, or at least above the threshold value Fv, or above the predetermined ratio E3a/E3b, in case the complementary braking force E3b is not available. …. A failure of the pneumatic brake system may be detected for example during the monitoring of the rotation speed of a braked wheel w, or by the means of one or more of the pressure level sensor S2, and the sensor S2b. A failure of the electrical braking system may be detected during the monitoring of the rotation speed of a braked wheel w, or by the mean of one or more of the electrical power consumption sensor S1, or the piston position sensor S3.”¸ here the system is detecting a failure in the pneumatic brake system such as a sensor failure and in response is directing the main braking force up to the maximum which is interpreted by the examiner as corresponding to a pedal depression of 100%). 
Desnoyer, Tomatsu, and Farres are all analogous art as they are all generally related to the control of vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the pedal position signal indicates a failsafe value while the sensor is in a failure condition of Farres in the system for switching from autonomous to manual driving modes of Desnoyer in order allow the vehicle to still be controlled in a safe manner in the event of a failure (Column 3, lines 37-40, “The present invention is further directed to a method wherein the braking force on the wheels equipped with hybrid actuators 3 is controlled in such a way to improve the safety braking functions like ESP, ABS, TCS.”). 

Regarding claim 4, claim 4 is similar in scope to claim 2 and therefore is rejected under similar rationale. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662